TRIEBER, District Judge.
The question has arisen in connection with the petitions for naturalization by. alien soldiers, whether an alien in the service of the Army, who upon his examination states that it is not his intention to reside permanently in the United States, but that it is his intention, upon his discharge from the service, to return to his native country, to remain there permanently, is entitled to naturalization, either under the general naturalization statutes or Act May 9, 1918, c. 69 (Public — No_ 144 — 65th Congress, H. R. 3132).
_ While there is no restriction on the right of a naturalized citizen of the United States to visit his native country temporarily, but with the intention of returning to this country, which he intends in good faith to make his permanent home, the court is of the opinion that an alien,, seeking naturalization for temporary purposes only, is not entitled to that high privilege. For an alien to be naturalized is not an inherent right, but one merely granted by a liberal government as a matter of grace. If Congress sees proper, it may deny it absolutely; and, if it does grant it, it has the right to prescribe the terms and conditions upon which it is willing to grant that privilege. While, the statutes are silent on that subject, the intention of Congress that there should be ho naturalizations for temporary purposes may be deduced from Act March 2, 1907, c. 2534, § 2, 34 Stat. pt. 1, p. 1228 (Comp. St. 1916, § 3959), which provides for a forfeiture of naturalization, if the naturalized citizen shall have resided for two years in the foreign state from which he came.
But, even in the absence of such a provision, the court would reach the same conclusion, on the authority of Luria v. United States, 231 U. S. 9, 34 Sup. Ct. 10, 58 L. Ed. 101. To seek to be naturalized temporarily would be a fraud on the nation, and clearly .in conflict with the oath of allegiance. Until an appellate court whose judgment is authoritative on this court holds otherwise, such applications will be denied in the courts over which I preside.